EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yong Hwang (Reg. No.: 61,373) on 08/25/2021.
The application has been amended as follows:
1.	(Currently amended) A method of interference mitigation between a Digital Subscriber Line, DSL, channel and a Power Line Communication, PLC, channel, said method comprising:	
	- providing, to at least one PLC modem of the PLC channel, instructions to commence crosstalk estimation, said instructions prompting the at least one PLC modem to increase, starting from a predetermined minimum transmit power, a transmit power  of data transmission on the PLC channel at a given time or time period defined with respect to a mutual time reference of the DSL channel and the PLC channel,
	- providing, to a DSL modem of the DSL channel, further instructions to commence the crosstalk estimation, said further instructions prompting the DSL modem to measure a signal-to-noise value at the given time or time period defined with respect to the mutual time reference,
	- obtaining, from the DSL modem, a control message indicating the measured signal-to-noise value, and
	- computing a value of a maximum transmit Power Spectral Density in a DSL downstream band for the PLC modem in consideration of the measured signal-to-noise value obtained from the DSL modem to reduce an interference from the PLC channel to the DSL channel. 

2.	(Previously Presented) The method of claim 1, further comprising: 
- obtaining a control message indicating that the DSL channel is transitioned from Initialization to Showtime,


3.	(Previously presented) The method of claim 2, further comprising:
	- providing, to the at least one PLC modem, a control message prompting the at least one PLC modem to reduce the transmit power of data transmission on the PLC channel in a frequency range of DSL channel transmission to the predetermined minimum transmit power,
	- providing, to the DSL modem, a control message prompting the DSL modem to execute Initialization of the DSL channel.

4.	(Previously Presented) The method of claim 1,
	wherein the instructions to commence crosstalk estimation prompt the PLC modem to iteratively increase, starting from the predetermined minimum transmit power, the transmit power of data transmission on the PLC channel at a plurality of given times or time periods defined with respect to the mutual time reference and by a predetermined amount,
	wherein the further instructions to commence crosstalk estimation prompt the DSL modem to measure the signal-to-noise value respectively at each one of the plurality of given times or time periods defined with respect to the mutual time reference.

5.	(Previously Presented) The method of claim 1,
	wherein said providing of the instructions to the PLC modem comprises:
	- pre-provisioning the given time or time period to a local storage of the at least one PLC modem.

6.	(Previously presented) The method of claim 1,
	wherein said providing of the instructions to commence crosstalk estimation and said providing of the further instructions to commence crosstalk estimation is executed via the DSL channel during Showtime of the DSL channel.



8.	(Previously Presented) The method of claim 1, further comprising:
- for each one of a plurality of PLC modems of the PLC channel: determining an expected crosstalk with the DSL channel,
	wherein said instructions to commence crosstalk estimation are selectively sent to a given one of the plurality of PLC modems depending on the respectively determined expected crosstalk.

9.	(Previously presented) The method of claim 1, further comprising:
	- providing, to the at least one PLC modem, a control message indicating the computed value of the maximum transmit Power Spectral Density and prompting the at least one PLC modem to execute data transmission on the PLC channel employing the value of the maximum transmit Power Spectral Density.

10.	(Previously Presented) The method of claim 1, further comprising:
	- obtaining, from the DSL modem, a control message indicating the measured signal-to-noise value,
	- computing a parameter of Showtime-Adaptive Virtual Noise based on the measured signal-to-noise value,
	- providing, to the DSL modem, a control message indicating the computed parameter of the Showtime-Adaptive Virtual Noise and prompting the DSL modem to generate the Showtime-Adaptive Virtual Noise employing the computed parameter.

11.	(Cancelled)

12.	(Currently amended) A device, comprising:
- at least one interface configured to provide, to at least one PLC modem of a PLC channel, instructions to commence crosstalk estimation, said instructions prompting the at least one PLC modem to increase, starting from a predetermined minimum transmit power, a transmit 
wherein the at least one interface is further configured to provide, to a DSL modem of a DSL channel, further instructions to commence the crosstalk estimation, said further instructions prompting the DSL modem to measure a signal-to-noise value at the given time or time period defined with respect to the mutual time reference,
wherein the device is further configured to obtain, from the DSL modem, a control message indicating the measured signal-to-noise value, and compute a value of a maximum transmit Power Spectral Density in a DSL downstream band for the PLC modem in consideration of the measured signal-to-noise value obtained from the DSL modem to reduce an interference from the PLC channel to the DSL channel.

13. 	(Cancelled)

14. 	(Currently amended) A method of interference mitigation between a DSL channel and a PLC channel, said method comprising:
- establishing instructions to commence crosstalk estimation,
- in response to said establishing the instructions, increasing, starting from a predetermined minimum transmit power, a transmit power of data transmission on the PLC channel at a given time or time period defined with respect to a mutual time reference of the DSL channel and the PLC channel,
- providing, to a DSL modem of the DSL channel, further instructions to commence the crosstalk estimation, said further instructions prompting the DSL modem to measure a signal-to-noise value at the given time or time period defined with respect to the mutual time reference, 
- obtaining, from the DSL modem, a control message indicating the measured signal-to-noise value, and
- computing a value of a maximum transmit Power Spectral Density in a DSL downstream band for the PLC modem in consideration of the measured signal-to-noise value obtained from the DSL modem to reduce an interference from the PLC channel to the DSL channel.


- receiving a control message prompting to reduce the transmit power of data transmission on the PLC channel in a frequency range of DSL channel
- in response to said receiving of said control message, reducing the transmit power of the data transmission on the PLC channel in the frequency range of DSL channel transmission to the predetermined minimum transmit power.

16.	(Previously Presented) The method of claim
- in response to said establishing of the instructions to commence crosstalk estimation, iteratively increasing, starting from the predetermined minimum transmit power, the transmit power of data transmission on the PLC channel at a plurality of given times or time periods defined with respect to the mutual time reference.

17.	(Previously Presented) The method of claim 14,
	wherein the instructions to commence crosstalk estimation are at least partly retrieved from a local storage of a PLC modem of the PLC channel.

18.	(Previously Presented) The method of claim 14,
	wherein the instructions to commence crosstalk estimation are at least partly received via the DSL channel, preferably during Showtime of the DSL channel

19.	(Cancelled)

20.	(Currently amended) A PLC modem, comprising:
	- at least one processor configured to establish instructions to commence crosstalk estimation,
	-an interface configured to execute data transmission on a PLC channel,
	wherein the at least one processor, in response to said establishing of the instructions, is configured to control the interface to increase, starting from a predetermined minimum transmit 
wherein the at least one processor is configured to provide, to a DSL modem of the DSL channel, further instructions to commence the crosstalk estimation, said further instructions prompting the DSL modem to measure a signal-to-noise value at the given time or time period defined with respect to the mutual time reference,
wherein the at least one processor is configured to obtain, from the DSL modem, a control message indicating the measured signal-to-noise value, and compute a value of a maximum transmit Power Spectral Density in a DSL downstream band for the PLC modem in consideration of the measured signal-to-noise value obtained from the DSL modem to reduce an interference from the PLC channel to the DSL channel.

21-28.	(Cancelled).

29.	(Previously Presented) The method of claim 1, wherein the predetermined minimum transmit power is a non-zero value.

30.	(Previously Presented) The device of claim 12, wherein the predetermined minimum transmit power is a non-zero value.

31.	(Previously Presented) The method of claim 14, wherein the predetermined minimum transmit power is a non-zero value.

32.	(Previously Presented) The PLC modem of claim 20, wherein the predetermined minimum transmit power is a non-zero value.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving providing, to at least one PLC modem of the PLC channel, instructions to commence crosstalk estimation, said instructions prompting the at least one PLC modem to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415